 



Exhibit 10.18
AMENDED AND RESTATED
EXECUTIVE CHANGE OF CONTROL AGREEMENT
February 27, 2007

     
Scott C. Grout
9137 NW McKenna Drive
Portland, OR 97229
  Executive
 
   
RadiSys Corporation
an Oregon corporation
5445 NE Dawson Creek Parkway
Hillsboro, Oregon 97124
  the Company

     1. Employment Relationship. Executive is currently employed by the Company
as President and Chief Executive Officer. Executive and the Company acknowledge
that either party may terminate this employment relationship at any time and for
any or no reason, provided that each party complies with the terms of this
Agreement.
     2. Release of Claims. In consideration for and as a condition precedent to
receiving the severance benefits outlined in this Agreement, Executive agrees to
execute a Release of Claims in the form attached as Exhibit A (“Release of
Claims”). Executive promises to execute and deliver the Release of Claims to the
Company within the later of (a) 21 days (or, if required by applicable law,
45 days) from the date Executive receives the Release of Claims or (b) the last
day of Executive’s active employment.
     3. Compensation Upon Termination Following a Change of Control;
Noncompetition. In the event of a Termination of Executive’s Employment (as
defined in Section 6.1) (i) by the Company other than for Cause (as defined in
Section 6.2), death or Disability (as defined in Section 6.4), or (ii) by
Executive for Good Reason, and provided any of the events identified in the
preceding clauses (i) and (ii) occurs within 12 months following a Change of
Control (as defined in Section 6.3 of this Agreement) or within three months
preceding a Change of Control, and contingent upon Executive’s execution of the
Release of Claims without revocation and compliance with Section 9, and, with
respect to the Remaining Payments (as defined below), continued compliance with
the provisions of Section 3.1(a), Executive shall be entitled to the following
benefits:
          3.1 As severance pay and in lieu of any other compensation for periods
subsequent to the date of termination, the Company shall pay Executive a total
amount in cash equal to twelve (12) months of Executive’s annual base pay at the
highest annual rate in effect at any time within the 12-month period preceding
the date of termination (the “Base Severance”), payable as follows: (a) 25% of
the Base Severance (the “First Payment”) will be paid in a single payment after
employment has ended and eight days have passed following execution of the
Release of Claims without revocation, and (b) the remaining 75% of the Base
Severance (the





--------------------------------------------------------------------------------



 



“Remaining Payments”) will be paid in periodic payments on regular paydays over
twelve months beginning on the first regular payday following payment of the
First Payment. Notwithstanding the preceding sentence, Base Severance shall not
be payable any earlier than the earlier of (i) the date that is six months and
one day following Executive’s date of termination or (ii) the date of
Executive’s death, at which time the Company shall pay all delayed payments to
Executive in a lump sum payment. Payment of the Remaining Payments is subject to
the following restrictions:
     (a) During the period of the Remaining Payments, Executive agrees that
Executive will not individually, and will not serve as or become a director,
officer, partner, limited partner, employee, agent, representative, material
stockholder (greater than ten percent (10%) of a company’s outstanding shares),
creditor, or consultant of or to, or serve in any other capacity with any
business worldwide which shall in any manner:
          (i) Engage or prepare to engage in any business which competes
directly with the Company; or
          (ii) Solicit, hire or otherwise assist in any effort that attempts to
employ or otherwise utilize the services of any employee of the Company.
For purposes of subclause (i), any company named as a competitor in the
“Competition” section of the Company’s most recent Annual Report on Form 10-K
will be deemed to be engaged in a business which competes directly with the
Company; provided however, if a company so named as a competitor had revenues in
its last fiscal year in excess of five times the Company’s revenues in its last
fiscal year, and only a division or business unit representing less than half of
such competitor’s revenues is engaged in a business which competes directly with
the Company, only such division or business unit shall be deemed to be a
competitor for purposes of subclause (i).
     (b) Executive acknowledges and agrees that the time, scope, worldwide
geographic area, and other provisions of this Section 3.1 are reasonable under
the circumstances. Executive further agrees that if, at any time, despite the
express agreement of the parties hereto, a court of competent jurisdiction holds
that any portion of this Section 3.1 is unenforceable for any reason, the
maximum restrictions of time, scope, or geographic area reasonable under the
circumstances, as determined by such court, will be substituted for any such
restrictions held unenforceable.
          3.2 As an additional severance benefit, the Company will provide
Executive with up to twelve (12) months of continued coverage pursuant to COBRA
under the Company’s group health plan at the level of benefits (whether single
or family coverage) previously elected

2



--------------------------------------------------------------------------------



 



by Executive immediately before the Termination of Executive’s Employment and to
the extent that Executive elects to continue coverage during such 12-month
period.
          3.3 All stock options, stock appreciation rights, restricted stock,
restricted stock units, performance shares, performance units and other similar
awards granted to Executive under the Company’s 1995 Stock Incentive Plan, 2001
Nonqualified Stock Option Plan or any other similar incentive plan shall vest in
full; all stock options, stock appreciation rights and other similar purchase
rights shall be immediately exercisable in full in accordance with the
applicable provisions of the relevant award agreement and plan; and any risk of
forfeiture included in any restricted stock, restricted stock unit, performance
share, performance unit or other similar award shall immediately lapse (all such
accelerated vesting and lapsing of any risk of forfeiture is hereinafter
referred to as the “Acceleration”). Stock options that are not incentive stock
options under the Internal Revenue Code of 1986, as amended (the “Code”), and
stock appreciation rights shall also be amended to permit Executive to exercise
such stock options and stock appreciation rights for a period of time equal to
the shorter of (i) the period of 90 days after the date of Executive’s
termination; or (ii) the longer of (A) the period ending on the 15th day of the
3rd calendar month following the date at which the stock option or stock
appreciation right would otherwise have expired due to Executive’s termination
based on the terms of the stock option or stock appreciation right at the
original grant date or (B) December 31 of the calendar year in which the stock
option or stock appreciation right would otherwise have expired due to
Executive’s termination based on the terms of the stock option or stock
appreciation right at the original grant date. Such vesting and extension of
stock options and stock appreciation rights shall occur notwithstanding any
provision in any plan or award agreement which provides a shorter period of
exercise following termination of employment, and such vesting and lapsing of
any risk of forfeiture shall occur notwithstanding any provision in any plan or
award agreement to the contrary. Any restricted stock unit, performance share,
or performance unit that vests, becomes immediately exercisable in full, or is
no longer subject to a risk of forfeiture pursuant to this clause (c) shall be
paid or settled at such time and in such manner so as to be exempt from the
requirements of Code Section 409A or, to the extent that it cannot be so paid or
settled, shall comply with the requirements of Code Section 409A.
          3.4 Notwithstanding any other provision in this Agreement, in the
event that Executive would receive a greater after-tax benefit from the Capped
Benefit (as defined below) than from the payments (including the monetary value
of any non-cash benefits and the Acceleration) otherwise payable pursuant to
this Agreement (the “Specified Benefits”), the Capped Benefit shall be paid to
Executive and the Specified Benefits shall not be paid. The “Capped Benefit”
equals the Specified Benefits, reduced by the minimum amount necessary to
prevent any portion of the Specified Benefits from being subject to the excise
tax imposed by Code Section 4999 or any successor provision. In determining the
“Capped Benefit,” the Company shall reduce or eliminate the Specified Benefits,
first by reducing or eliminating the portion of the Specified Benefits that is
payable in cash, including by reducing or eliminating the Base Severance, second
by reducing or eliminating the portion of the Specified Benefits that is not
payable in cash (other than Specified Benefits as to which Treasury Regulations
Section 1.280G-1 Q/A – 24(c) (or any successor provision thereto) applies
(“Q/A-24(c) Payments”)), and third by reducing or eliminating Q/A-24(c) Payments
(including by reducing or eliminating the Acceleration). In the event that any
Q/A-24(c) Payment or Acceleration is to be reduced, such Q/A-24(c) Payment or
Acceleration shall be reduced or cancelled in the reverse order of

3



--------------------------------------------------------------------------------



 



the date of grant of the awards. For purposes of determining whether Executive
would receive a greater after-tax benefit from the Capped Benefit than from the
Specified Benefits there shall be taken into account any excise tax that would
be imposed under Code Section 4999 and all federal, state and local taxes
required to be paid by Executive in respect of the receipt of such payments,
assuming that such payments would be taxed at the highest marginal rate
applicable to individuals in the year in which the benefits are to be paid or
such lower rate as Executive advises the Company in writing is applicable to
Executive. The independent public accounting firm serving as the Company’s
auditing firm immediately prior to the effective date of the Change of Control
(the “Accountants”) shall make in writing in good faith, subject to the terms
and conditions of this Section 3.4, all calculations and determinations under
this Section, including the assumptions to be used in arriving at such
calculations and determinations, whether any Specified Benefits are to be
reduced, and the manner and amount of any reduction in the Specified Benefits.
For purposes of making the calculations and determinations under this Section,
the Accountants may make reasonable assumptions and approximations concerning
the application of Code Sections 280G and 4999. Executive shall furnish to the
Accountants and the Company such information and documents as the Accountants or
the Company may reasonably request to make the calculations and determinations
under this Section. The Company shall bear all fees and costs the Accountants
may reasonably charge or incur in connection with any calculations contemplated
by this Section. The Accountants shall provide its determination, together with
detailed supporting calculations regarding any relevant matter, both to the
Company and to Executive by no later than ten (10) days following the
Executive’s date of termination. The reduction or elimination of the Remaining
Payments pursuant to this Section 3.4 shall not release Executive from his
obligations under Section 3.1.
     4. Withholding; Subsequent Employment.
          4.1 Withholding. All payments provided for in this Agreement are
subject to applicable withholding obligations imposed by federal, state and
local laws and regulations.
          4.2 Offset. Except as provided in Section 3, the amount of any payment
provided for in this Agreement shall not be reduced, offset or subject to
recovery by the Company by reason of any compensation earned by Executive as the
result of employment by another employer after termination.
     5. Other Agreements. If cash severance pay is payable to Executive under
this Agreement, cash severance pay shall not be payable to Executive under any
other agreement with the Company in effect at the time of termination (including
but not limited to any employment agreement).
     6. Definitions.
          6.1 Termination of Executive’s Employment. Termination of Executive’s
Employment means that (i) the Company has terminated Executive’s employment with
the Company (including any subsidiary of the Company) other than for Cause (as
defined in Section 6.2), death or Disability (as defined in Section 6.4), or
(ii) Executive, by written notice to the Company, has terminated his employment
with the Company (including any subsidiary

4



--------------------------------------------------------------------------------



 



of the Company) for Good Reason (as defined below). For purposes of this
Agreement, “Good Reason” means:
     (a) a significant reduction by the Company or the surviving company in
Executive’s base pay from the highest annual rate in effect at any time within
the 12-month period preceding the Change of Control, other than a salary
reduction that is part of a general salary reduction affecting employees
generally;
     (b) a significant reduction by the Company or the surviving company in
total benefits available to Executive under cash incentive, stock incentive and
other employee benefit plans after the Change of Control compared to the total
package of such benefits as in effect immediately prior to the Change of
Control;
     (c) the Company or the surviving company requires Executive to be based
more than 25 miles from where Executive’s office is located immediately prior to
the Change of Control except for required travel on Company business to an
extent substantially consistent with the business travel obligations which
Executive undertook on behalf of the Company immediately prior to the Change of
Control; or
     (d) the assignment of Executive to a different title, job or
responsibilities that results in a material decrease in the level of
responsibility of Executive with respect to the surviving company after the
Change of Control when compared to Executive’s level of responsibility for the
Company’s operations prior to the Change of Control, provided that Good Reason
shall not exist if Executive continues to have substantially the same or a
greater general level of responsibility with respect to the former operations of
the Company after the Change of Control as Executive had immediately prior to
the Change of Control even if the former such operations are a subsidiary or
division of the surviving company.
          6.2 Cause. Termination of Executive’s Employment for “Cause” shall
mean termination upon (a) the willful and continued failure by Executive to
perform substantially Executive’s reasonably assigned duties with the Company
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness) after a demand for substantial performance is
delivered to Executive by the Board of Directors which specifically identifies
the manner in which the Board of Directors believes that Executive has not
substantially performed Executive’s duties or (b) the willful engaging by
Executive in illegal conduct which is materially and demonstrably injurious to
the Company. No act, or failure to act, on Executive’s part shall be considered
“willful” unless done, or omitted to be done, by Executive without reasonable
belief that Executive’s action or omission was in, or not opposed to, the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a

5



--------------------------------------------------------------------------------



 



resolution duly adopted by the Board of Directors shall be conclusively presumed
to be done, or omitted to be done, by Executive in the best interests of the
Company.
          6.3 Change of Control. A Change of Control shall mean that one of the
following events has taken place:
     (a) The shareholders of the Company approve one of the following:
          (i) Any merger or statutory plan of exchange involving the Company
(“Merger”) in which the Company is not the continuing or surviving corporation
or pursuant to which Common Stock would be converted into cash, securities or
other property, other than a Merger involving the Company in which the holders
of Common Stock immediately prior to the Merger continue to represent more than
50 percent of the voting securities of the surviving corporation after the
Merger; or
          (ii) Any sale, lease, exchange, or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Company.
     (b) A tender or exchange offer, other than one made by the Company, is made
for Common Stock (or securities convertible into Common Stock) and such offer
results in a portion of those securities being purchased and the offeror after
the consummation of the offer is the beneficial owner (as determined pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of securities representing more than 50 percent
of the voting power of outstanding securities of the Company.
     (c) The Company receives a report on Schedule 13D of the Exchange Act
reporting the beneficial ownership by any person, or more than one person acting
as a group, of securities representing more than 50 percent of the voting power
of outstanding securities of the Company, except that if such receipt shall
occur during a tender offer or exchange offer described in (b) above, a Change
of Control shall not take place until the conclusion of such offer.
Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in Executive, or a group of persons which includes
Executive, acquiring, directly or indirectly, securities representing 20 percent
or more of the voting power of outstanding securities of the Company.

6



--------------------------------------------------------------------------------



 



          6.4 Disability. “Disability” means Executive’s absence from
Executive’s full-time duties with the Company for 180 consecutive days as a
result of Executive’s incapacity due to physical or mental illness, unless
within 30 days after notice of termination by the Company following such absence
Executive shall have returned to the full-time performance of Executive’s
duties. This Agreement does not apply if the Executive is terminated due to
Disability.
     7. Successors; Binding Agreement. This Agreement shall be binding on and
inure to the benefit of the Company and its successors and assigns. This
Agreement shall inure to the benefit of and be enforceable by Executive and
Executive’s legal representatives, executors, administrators and heirs.
     8. Entire Agreement. The Company and Executive agree that the foregoing
terms and conditions constitute the entire agreement between the parties
relating to the termination of Executive’s employment with the Company under the
conditions described in Section 3, that this Agreement supersedes and replaces
any prior agreements relating to the matters covered by this Agreement,
specifically the Executive Change of Control Agreement by and between Executive
and the Company dated October 15, 2002, and that there exist no other agreements
between the parties, oral or written, express or implied, relating to any
matters covered by this Agreement.
     9. Resignation of Corporate Offices; Reasonable Assistance. Executive will
resign Executive’s office, if any, as a director, officer or trustee of the
Company, its subsidiaries or affiliates and of any other corporation or trust of
which Executive serves as such as a representative of the Company at the request
of the Company, effective as of the date of termination of employment. Executive
further agrees that, if requested by the Company or the surviving company
following a Change of Control, Executive will continue his employment with the
Company or the surviving company for a period of up to six months following the
Change of Control in any capacity requested, consistent with Executive’s area of
expertise, provided that the Executive receives the same salary and
substantially the same benefits as in effect prior to the Change of Control.
Executive agrees to provide the Company such written resignation(s) and
assistance upon request and that no severance will be paid until after such
resignation(s) or services are provided.
     10. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Oregon, without regard to its conflicts of
laws provisions.
     11. Amendment. No provision of this Agreement may be modified unless such
modification is agreed to in a writing signed by Executive and the Company.
     12. Severability. Except as otherwise provided in Section 3.1, if any of
the provisions or terms of this Agreement shall for any reason be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
terms of this Agreement, and this Agreement shall be construed as if such
unenforceable term had never been contained in this Agreement.
     13. Code Section 409A. The parties intend that this Agreement and the
severance pay and other benefits provided hereunder comply with Code
Section 409A to the extent

7



--------------------------------------------------------------------------------



 



applicable thereto. Notwithstanding any provision of this Agreement to the
contrary, this Agreement shall be interpreted and construed consistent with this
intent, and the Company reserves the right to amend or modify this Agreement
without the consent of Executive to the extent deemed necessary or appropriate
to effectuate this intent or otherwise to comply with Code Section 409A,
provided that the Company shall use reasonable efforts to provide written notice
to Executive within ten (10) days of the date an amendment pursuant to this
Section 13 is adopted by the Company, which notice shall include a copy of the
amendment and shall provide a general description of the terms of the amendment
and of the basis for the determination that such amendment is necessary or
appropriate to comply with Code Section 409A.
     14. Costs and Attorneys’ Fees. In the event of any administrative or civil
action brought by Executive to enforce the provisions of this Agreement, the
Company shall pay Executive’s reasonable attorneys’ fees through trial and/or on
appeal.

                 
RADISYS CORPORATION
             
By:
  /s/ C. Scott Gibson       /s/ Scott C. Grout    
 
 
 
C. Scott Gibson
Chairman of the Board      

Scott C. Grout    

8



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE OF CLAIMS
1. Parties.
     The parties to Release of Claims (hereinafter “Release”) are Scott C. Grout
and RadiSys Corporation, an Oregon corporation, as hereinafter defined.
     1.1 Executive and Releasing Parties.
          For the purposes of this Release, “Executive” means Scott C. Grout,
and “Releasing Parties” means Executive and his attorneys, heirs, legatees,
personal representatives, executors, administrators, assigns, and spouse.
     1.2 The Company and the Released Parties.
          For the purposes of this Release the “Company” means RadiSys
Corporation, an Oregon corporation, and “Released Parties” means the Company and
its predecessors and successors, affiliates, and all of each such entity’s
officers, directors, employees, insurers, agents, attorneys or assigns, in their
individual and representative capacities.
2. Background And Purpose.
     Executive was employed by the Company. Executive’s employment is ending
effective                     under the conditions described in Section 3 of the
Amended and Restated Executive Change of Control Agreement (“Agreement”) by and
between Executive and the Company dated February 27, 2007.
     The purpose of this Release is to settle, and the parties hereby settle,
fully and finally, any and all claims the Releasing Parties may have against the
Released Parties, whether asserted or not, known or unknown, including, but not
limited to, claims arising out of or related to Executive’s employment, any
claim for reemployment, or any other claims whether asserted or not, known or
unknown, past or future, that relate to Executive’s employment, reemployment, or
application for reemployment.
3. Release.
          In consideration for the payments and benefits set forth in Section 3
of the Agreement and other promises by the Company all of which constitute good
and sufficient consideration, Executive, for and on behalf of the Releasing
Parties, waives, acquits and forever discharges the Released Parties from any
obligations the Released Parties have and all claims the Releasing Parties may
have as of the Effective Date (as defined in Section 4 below) of this Release,
including but not limited to obligations and/or claims arising from the
Agreement or any other document or oral agreement relating to employment
compensation, benefits, severance or post-employment issues. Executive, for and
on behalf of the Releasing Parties, hereby releases the Released Parties from
any and all claims, demands, actions, or causes of action,

A-1



--------------------------------------------------------------------------------



 



whether known or unknown, arising from or related in any way to any employment
of or past failure or refusal to employ Executive by the Company, or any other
past claim that relates in any way to Executive’s employment, compensation,
benefits, reemployment, or application for employment, with the exception of any
claim Executive may have against the Company for enforcement of the Agreement.
This Release includes any and all claims, direct or indirect, which might
otherwise be made under any applicable local, state or federal authority,
including but not limited to any claim arising under state statutes dealing with
employment, discrimination in employment, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans With Disabilities Act, the
Family and Medical Leave Act of 1993, the Equal Pay Act of 1963, Executive Order
11246, the Rehabilitation Act of 1973, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Age Discrimination in Employment Act
(“ADEA”), the Older Workers Benefit Protection Act, the Fair Labor Standards
Act, the Oregon Fair Employment Practices Act, OR ST Section 659.030 et seq.,
Oregon wage and hour laws, OR ST Section 652.010 et seq., the Oregon Family
Leave Act, OR ST Section 659A.150 et seq., state wage and hour statutes, all as
amended, any regulations under such authorities, and any applicable contract
(express or implied), tort, or common law theories. Further, Executive, for and
on behalf of the Releasing Parties, waives and releases the Released Parties
from any claims that this Release was procured by fraud or signed under duress
or coercion so as to make the Release not binding. Executive is not relying upon
any representations by the Company’s legal counsel in deciding to enter into
this Release. Executive understands and agrees that by signing this Release
Executive, for and on behalf of the Releasing Parties, is giving up the right to
pursue any legal claims that Executive or the Releasing Parties may have against
the Released Parties. Provided, nothing in this provision of this Release shall
be construed to prohibit Executive from challenging the validity of the ADEA
release in this Section of the Release or from filing a charge or complaint with
the Equal Employment Opportunity Commission or any state agency or from
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or state agency. However, the Released Parties
will assert all such claims have been released in a final binding settlement.
     3.1 IMPORTANT INFORMATION REGARDING ADEA RELEASE. Executive understands and
agrees that:

  (a)   this Release is worded in an understandable way;     (b)   claims under
the ADEA that may arise after the date of this Release are not waived;     (c)  
the rights and claims waived in this Release are in exchange for additional
consideration over and above any consideration to which Executive was already
undisputedly entitled;     (d)   Executive has been advised to consult with an
attorney prior to executing this Release and has had sufficient time and
opportunity to do so;     (e)   Executive has been given a period of time of
21 days (or, if required by applicable law, 45 days) (the “Statutory Period”),
if desired, to consider this Release and understands that Executive may revoke
his waiver and release of any ADEA

A-2



--------------------------------------------------------------------------------



 



      claims covered by this Release within seven (7) days from the date
Executive executes this Release. Notice of revocation must be in writing and
received by RadiSys Corporation, 5445 NE Dawson Creek Drive, Hillsboro, Oregon
97124 Attention: Vice President, Human Resources within seven (7) days after
Executive signs this Release;     (f)   any changes made to this Release,
whether material or immaterial, will not restart the running of the Statutory
Period.

     3.2 Reservations Of Rights.
          This Release shall not affect any rights which Executive may have
under any medical insurance, disability plan, workers’ compensation,
unemployment compensation, indemnifications, applicable company stock incentive
plan(s), or the 401(k) plan maintained by the Company.
     3.3 No Admission Of Liability.
          It is understood and agreed that the acts done and evidenced hereby
and the release granted hereunder is not an admission of liability on the part
of Executive or the Company or the Released Parties, by whom liability has been
and is expressly denied.
4. Effective Date.
     The “Effective Date” of this Release shall be the eighth day after it is
signed by Executive.
5. No Disparagement.
     Executive agrees that henceforth Executive will not disparage or make false
or adverse statements about the Company or the Released Parties. The Company
should report to Executive any actions or statements that are attributed to
Executive that the Company believes are disparaging. The Company may take
actions consistent with breach of this Release should it determine that
Executive has disparaged or made false or adverse statements about the Company
or the Released Parties.
     The Company agrees that henceforth the Company’s officers and directors
will not disparage or make false or adverse statements about Executive.
Executive should report to the Company any actions or statements that are
attributed to the Company’s officers and directors that Executive believes are
disparaging. Executive may take actions consistent with breach of this Release
should it determine that the Company’s officers and directors have disparaged or
made false or adverse statements about Executive.
6. Confidentiality, Proprietary, Trade Secret And Related Information
     Executive acknowledges the duty and agrees not to make unauthorized use or
disclosure of any confidential, proprietary or trade secret information learned
as an employee about the Company, its products, customers and suppliers, and
covenants not to breach that duty.

A-3



--------------------------------------------------------------------------------



 



Moreover, Executive acknowledges that, subject to the enforcement limitations of
applicable law, the Company reserves the right to enforce the terms of
Executive’s Employee Agreement with the Company and any section(s) therein.
Should Executive, Executive’s attorney or agents be requested in any judicial,
administrative, or other proceeding to disclose confidential, proprietary or
trade secret information Executive learned as an employee of the Company,
Executive shall promptly notify the Company of such request by the most
expeditious means in order to enable the Company to take any reasonable and
appropriate action to limit such disclosure.
7. Scope Of Release.
     The provisions of this Release shall be deemed to obligate, extend to, and
inure to the benefit of the parties; the Company’s parents, subsidiaries,
affiliates, successors, predecessors, assigns, directors, officers, and
employees; and each party’s insurers, transferees, grantees, legatees, agents,
personal representatives and heirs, including those who may assume any and all
of the above-described capacities subsequent to the execution and Effective Date
of this Release.
8. Entire Release.
     This Release and the Agreement signed by Executive contain the entire
agreement and understanding between the parties and, except as reserved in
Sections 3 and 6 of this Release, supersede and replace all prior agreements,
written or oral, prior negotiations and proposed agreements, written or oral.
Executive and the Company acknowledge that no other party, nor agent nor
attorney of any other party, has made any promise, representation, or warranty,
express or implied, not contained in this Release concerning the subject matter
of this Release to induce this Release, and Executive and the Company
acknowledge that they have not executed this Release in reliance upon any such
promise, representation, or warranty not contained in this Release.
9. Severability.
     Every provision of this Release is intended to be severable. In the event
any term or provision of this Release is declared to be illegal or invalid for
any reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Release, which terms and provisions shall remain binding and
enforceable.
10. References.
          The Company agrees to follow the applicable policy(ies) regarding
release of employment reference information.
11. Parties May Enforce Release.
     Nothing in this Release shall operate to release or discharge any parties
to this Release or their successors, assigns, legatees, heirs, or personal
representatives from any rights, claims, or causes of action arising out of,
relating to, or connected with a breach of any obligation of any party contained
in this Release.

A-4



--------------------------------------------------------------------------------



 



12. Governing Law.
     This Release shall be construed in accordance with and governed by the laws
of the State of Oregon, without regard to its conflicts of laws provisions.

                 
 
      Dated:        
 
Scott C. Grout
         
 
   

         
     STATE OF OREGON
        )     
 
  )ss.    
County of                    
  )     

     Personally appeared the above named Scott C. Grout and acknowledged the
foregoing instrument to be his voluntary act and deed.

                     
 
  Before me:                                               NOTARY PUBLIC –
OREGON                 My commission
expires:                                            
 
                    RADISYS CORPORATION                
 
                   
By:
          Dated:        
Its:
 
 
         
 
   
 
                   
 
  On Behalf of RadiSys Corporation and “Company”                

A-5